Citation Nr: 1115420	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk



INTRODUCTION

The Veteran had active service from April 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan continued a prior denial of service connection for PTSD.

In the substantive appeal which was received at the RO in April 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO.  This hearing was scheduled in October 2010.  However, the Veteran failed to report.  The Board notes that VA's notice of the scheduled hearing was sent to the Veteran at a prior (but not current) address of his.  However, there is no indication that the notice was ever returned or that the Veteran never received this notice.  In any event, and in light of the complete grant of the benefits sought on appeal (as will be discussed in further detail in the following decision), the Board will proceed to adjudicate the Veteran's appeal based on the evidence of record without seeking clarification as to whether he still desires to testify at a hearing.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously claim of entitlement to service connection for PTSD has indeed been received.  


FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied service connection for PTSD.
2.  Additional evidence received after the November 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the prior final denial and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  The Veteran has PTSD as a result of his fear of hostile military activity during his service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The RO's November 2005 denial of service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).

2.  Since the November 2005 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to the current appeal, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) & Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and to assist claimants.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010))   The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD and the underlying issue of service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

A.  Whether New And Material Evidence Has Been Received Sufficient To Reopen A Previously Denied Claim For Service Connection For PTSD
      
In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

A prior final denial of a service connection claim may be reopened upon receipt of new evidence, including existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, when the RO denied the Veteran's claim for service connection for PTSD in November 2005, the record contained the Veteran's service treatment records, service personnel records, and a statement from the Veteran.  

Based on this evidence, the November 2005 rating decision denied service connection for PTSD on the basis that the evidence of record did not reflect the presence of a diagnosis of PTSD associated with the Veteran's active duty.  The RO explained that the Veteran's "service medical records do not show complaint, treatment or diagnosis of [PTSD] during military service."  Additionally, the RO noted that there was no post-service medical evidence reflecting a diagnosis of PTSD.  The Veteran was provided notice of the RO's denial and his appellate rights in a November 2005 letter.  He did not initiate an appeal of that denial.

Accordingly, the November 2005 rating decision is final.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence received after the November 2005 denial of service connection for PTSD is new and material.

The newly received evidence includes a private psychologist examination, a statement from the Veteran, SSA records, a statement from United States Army and Joint Services Records Research Center (JSSRC), and a VA examination.  Specifically, the private psychologist examination from December 2006 diagnosed the Veteran with severe prolonged PTSD.  See H.S., Ph.D. examination report from December 2006.  Further, Dr. H.S. noted that many of the Veteran's symptoms derive from the terror that he experienced in Vietnam.  

This additional evidence is new in that it was not of record at the time of the November 2005 denial.  The additional evidence is also material because it tends to support that aspect of the service connection claim that was missing at the time of the prior determination in November 2005-evidence of a diagnosis of PTSD associated with the Veteran's active duty.  

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  

	B.  Entitlement To Service Connection For PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 noted that he was a saxophone player during service and that he did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to evidence of an in-service stressor, in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court has held that a veteran's unit records constituted independent descriptions of rocket attacks that were experienced by the veteran's unit when he was stationed in Vietnam, which, when viewed in the light most favorable to him, objectively corroborated his claim of having experienced rocket attacks.  The Court reiterated that, although the unit records did not specifically identify the veteran as being present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred suggested that he was in fact exposed to the attacks.

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3));  75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Here, the Veteran's reported stressor is that, when he was assigned to the 4th Infantry Division in Pleiku, Vietnam, his unit was attacked by the Viet Cong in August 1968.  See Veteran's statement from April 2008.  He noted that he heard loud explosions and fellow soldiers yelling, "incoming, incoming."  The Veteran stated that during the attack he ran to the nearest bunker for safety.  He claims that, once an all clear signal was given, he came out of the bunker "terrified."  Further, he recalled that he was chosen to go with a Reaction Squad to intercept the attackers.  He reported that after a night of patrolling they never found the attackers.  The Veteran cannot recall the specific date of the attack, but he stated that a medical record indicates that he went to the field hospital the day after the attack because his feet were in pain from going on the patrol.

Additionally, the Veteran states that this experience has led him to have some extreme reactions to thunder, gunfire, and other loud noises.  In fact, he stated that after a storm he cannot sleep for days.  He stated that he was wakes up at night thinking that he is in Vietnam and these episodes used to scare his ex-wife so much that she did not want to sleep in the same bed as him.  The Veteran stated that in the spring of 1994 after a violent thunderstorm he grabbed a shotgun and started screaming, the police were called and he was taken into custody for a psychological examination.

The Veteran's service personnel records indicate that he was stationed in Vietnam from August 1968 to October 1969.  See Service Personnel Records dated January 1970.  According to the records retrieved by JSSRC, the Veteran first arrived at Camp Enari in Pleiku, Vietnam on August 25, 1968.  See JSSRC statement.  Further, the records indicate that, during the time the Veteran served at Camp Enari, the Camp was attacked by mortar and rocket fire on several occasions-including on September 12, 1968, September 27, 1968, and November 21, 1968.  JSSRC also noted that it was able to document enemy attacks on Pleiku related to the stressor of the Veteran.

Further, the Board has considered the Veteran's assertion that he sought foot treatment the day after he went on patrol to search for the enemy (after the base was attacked).  The STR's show that, on September 13, 1968, a day after the September 12, 1968 attack on Camp Enari, there was a request made for the Veteran to be evaluated for treatment for bilateral pes planus. 

According to post-service medical records, the Veteran was provided a private psychological evaluation in December 2006.  See Dr. H.S. examination report from December 2006.  Dr. H.S. noted that the Veteran self-reported serving in Vietnam from August 1968 to November 1969.  Further, it was noted that the Veteran stated that he was not exposed to direct combat but did experience mortar and rocket attacks and saw plenty of injured people.  The Veteran stated that he often took part in missions to intercept retreating Viet Cong soldiers.  Dr. H.S. opined that many of the Veteran's symptoms "are [derived] from terror experienced in Vietnam in spite of 'no hand to hand combat . . .'"  Additionally, it was noted that the Veteran experienced "[threats] of death from mortar and rocket attacks, [and] from field assignments that anticipated combat."  The Veteran was diagnosed with an adjustment disorder with mixed anxiety and a depressed mood as well as with severe prolonged PTSD.

The Veteran was also afforded a VA examination in July 2008.  The Veteran reported his stressors as described above to the VA examiner.  Following the examination, the Veteran was diagnosed with an adjustment disorder with mixed emotional features and with narcissistic personality traits versus disorder.  The examiner opined that "[t]he Veteran does not meet the full criteria for [PTSD]."  Specifically, the examiner noted that the Veteran's adjustment disorder is related to his social issues in life and are characterological in nature.  Additionally, the examiner concluded that the Veteran's adjustment disorder with emotional features is not service connected.

As previously discussed herein, the Veteran's stressor occurred when he was assigned to 4th Infantry Division at Camp Enari in Pleiku, Vietnam.  On September 12, 1968 the base was hit with mortar and rocket fire.  The Veteran claims that there was silence than "all hell broke loose."  See Statement from Veteran from April 2008.  Veteran claims that this experience left him "terrified."  The Veteran felt he was not going to live to go home.  See Dr. H.S. examination report from December 2006.  He experienced threatened death from mortar and rocket attacks and from anticipation of combat when on patrol.  

These stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  Indeed, his presence at Camp Enari in Pleiku, Vietnam during the September 12, 1968 battle has been confirmed.  There is no clear and convincing evidence to the contrary.  Clearly, such in-service stressors relate to the Veteran's "fear of hostile military . . . activity."  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Turning to whether the Veteran has been diagnosed with PTSD which has been linked to his in-service stressor, the Board acknowledges that the July 2008 VA examination did not result in a diagnosis of PTSD.  The July 2008 VA examiner noted that the Veteran did not meet the criteria for PTSD and that his primary psychiatric diagnosis was an adjustment disorder with mixed emotional features.  In addition, the examiner noted that the Veteran's disorder was related to social issues and was characterological in nature.  The examiner concluded that the Veteran's adjustment disorder was not related to his military service.

This opinion is contradicted by the findings made in a December 2006 private psychiatric examination.   The private psychologist reiterated that the Veteran was in fear of his life from the mortar and rocket fire and from going on patrol looking for retreating Viet Cong.  The Veteran recalled developing an "intense fear that he would not live to go home."  Dr. H.S. noted that the Veteran returned home with "many sleep disturbances, disturbing dreams and nightmares, night sweats, [and] interpersonal difficulties with friends and family."  Consequently, the examiner opined the Veteran met the DSM-IV criteria with an adjustment disorder with mixed anxiety and depressed mood and with severe prolonged PTSD due to his military service.  Furthermore, Dr. H.S. opined that the Veteran has significant impairments to his social and occupational functioning.

The Board acknowledges that the record contains conflicting medical evidence regarding whether the Veteran currently meets DSM-IV criteria for a diagnosis of PTSD.  That is, the July 2008 VA examination reflects that the Veteran does not meet the criteria, while the December 2006 private examination reflects a diagnosis of PTSD meeting the criteria.  Thus, resolving all doubt in the Veteran's favor, the Board does find that there is medical evidence showing treatment for a confirmed diagnosis of PTSD.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  On review, the Board finds that the record contains an approximate balance of negative and positive evidence as to the presence of PTSD.  Of further significance to the Board is the December 2006 private examiner's opinion that the Veteran's PTSD "[is] the enduring consequences of the stressors he encountered in military service." 

As the Veteran's claimed stressors are related to his "fear of hostile military . . . activity" and are consistent with the circumstances, conditions, or hardships of his service (with no clear and convincing evidence to the contrary), and a private psychologist confirms that the claimed stressors are adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Further, medical evidence associates the Veteran's diagnosed PTSD with these in-service stressors.  See Dr., H.S. examination report from December 2006.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


